 In the Mattel' of HENRY MOSS & COMPANYandINTERNATIONAL METALENGRAVERS UNIONCase No. 2-R-4664.Decided May 17, 1944Mr. L. H. Szerlip,of. Brooklyn, N. Y., for, the Company.Mr. Conrad Woel f el,of New York City, for the Union.'Mr. Seymour J. Spelman,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by InternationalMetalEngraversUnion, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHenry Moss & Company, Brooklyn, New York, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before-Leon Novak, Trial Exam-iner.Said hearing was held at New York City, on April 13, 1944.The Company and the Union appeared-and participated. All partieswere afforded full opportunity to be heard, to examine and cross-exaniine 'witnesses, and to introduce evidence bearing on the issues.The Trial Examiner reserved ruling upon the motion of the Companyto dismiss the petition herein on the ground that no question con-cerning representation has arisen.For reasons hereinafter set forth,said motion is hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FA(yrI. THE BUSINESS OF THE COMPANYHenryMoss &Company, a partnershipconsisting of B. F. Moss,George Moss, ArthurSzerlip, andL. H. Szerlip,maintains plants at'Thedesignation"AFL" has beendropped from the name ofthe Unionpursuant toadvice fromthe Unionthat it is no longer affiliated with the American Federationof Labor.All formalpapers herein are hereby altered to conformthereto.56 N. L RB , No. 116.1597 I598DECISIONS OF NATIONAL LABOR RELATIONS 'BOARD53rd Street and at 58th Street in Brooklyn, N.Y., and at Philadelphia,Pennsylvania.We are here concerned solely with the Brooklyn plantswhere it is engaged in the manufacture of marking devices, metal goods,and machine articles.The value of the raw materials .purchased bythe Company during the preceding year was in excess of $50,000, ofwhich 40 percent was shipped to the Brooklyn plants from points out-side the State of New York. The value of the finished-products manu-factured by the Company. during the same period was in excess, of'$50,000, of which 40 percent was shipped to points outside the State ofNew York."The Company admits, and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THEORGANIZATION INVOLVEDInternational Metal Engravers,Union is an unaffiliated labor organ-ization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company. has refused'to grant recognition to the Union as theexclusive bargaining representative of employees in, the alleged ap-propriate unit because it is of the opinion that the unit proposed bythe Union is inappropriate.A statement of a Field Examiner of the Board, introduced into evi--.dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate .2We find- that a question affecting commerce has arisen concerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit consisting of all production and maintenanceemployees at the 53rd and 58th Street plants of the Company in Brook-lyn,New York, including employees in the shipping and receivingdepartment, but excluding truck drivers, clerical, and supervisory em-ployees. ' The Company agrees that the 53rd and 58th Street plantsconstitute a single appropriate unit, but it contends that all of its2The Field Examiner reported that the Union submitted 42 application-for-membershipcards, all bearing recent dates.The Compapy's pay roll of April 1944 contains the namesof 124 employees in the'alleged appropriate unit.'for a dismissal of the petition on the ground that the Trial Exam-iner erred in refusing to permit,the Company to introduce evidence bearing on theauthenticity of the aforesaid cardsThe motion has been heretofore denied,for, as theBoard,has repeatedly stated, the examination and evaluation of these cards is an admin-istrativematter, wholly within the discretion of the Board,and for this reason is notsubject to attack by parties to the proceeding.^SeeMatter of American Finishing Com-pany,and cases cited therein,54 N. L. R B. 996. HENRY MOSS & COMPANY599employees should be included therein, excepting two individuals,Charles Moser '3 and Samuel Spanier, ,who it claims are its, sole super-visory employees.The Union maintains on the other hand that thereare, in, addition to Moser and Spanier, eight other supervisory em-ployees who should be excluded from the unit.Thus, the only issuesraised are (1) whether or, not clerical employees and truck driversshould be included in the unit, and (2) whether eight named employeesare supervisors.Clerical employees:There are 16 clerical employees, all of whomwork in offices at the' 53rd Street plant, where their duties, entirelyclerical in nature, include typing, stenography, keeping records, filing,'timekeeping, preparation of pay roll, and, general bookkeeping.While some of these employees spend part of their time in the plantproper, they do so in order to discharge their clerical, functions.Theirmaintenance employees. In light of these facts and in accordancewith our usual policy regarding this type of employee group, We shall'exclude the clerical employees from the unit.The Union also seeks 'to exclude the messenger, as a clerical em-ployee, while the Company contends that he is a production employee,attached to the shipping and receiving department.We find no sup-port in the record for the Company's contention.The messengerspends all of'his. time running' errands, delivering packages, and at-tending to incoming and outgoing mail.A copartner in the firm wasunable to state whether the messenger was a salaried or hourly paidemployee, but conceded-that his wages were considerably, lower thanthat of ordinary shipping employees.We are of the opinion that theduties of the messenger are substantially clerical in nature and for thisreason we shall exclude him from the unit.Supervisory employees:As stated above, the parties did not dis-`agree as to the exclusion of supervisory employees, but differed as totheir identity.The Company contends that it employs only two super-visors :CharlesMoser, foreman in-charge of the '53rd plant, andSamuel Spanier, foreman in charge of the 58th Street plant.The,parties agreed, and we find, that Moser'and Spanier make effectiverecommendations regarding changes in status of employees 'in theirrespective plants and are therefore supervisory employees within themeaning of our -definition.Accordingly, we shall exclude them fromthe' unit as such.The Union contends, however, that eight additionalnamed employees also occupy supervisory -positions and should be ex-cluded from the unit.The employees thus named by the Union are3 Also known as Widman. 600DECISIONS OF. NATIONAL LABOR RELATIONS BOARDWalter Czarnomski, George Rao, Charles Baier, Ruth Burns,4 JuliusBerger, and Karl Hirsch, at the 53rd Street plant; and Jack Burlinand Alfred Kirk at the 58th Street plant.As to all of these employees,the record is barren of any evidence which, in our opinion, wouldestablish that they are supervisory employees.They have no author-ity or duty to recommend changes in the status of any employee.Forthe most part they are older, more, experienced employees who haveacquired a high `degree of skill in the various processes of the Companyand to whom less experienced employees look for guidance and yin ',struction.Unlike Forman Moser and Spanier, these eight employeesare hourly paid and enjoy no special privileges such as vacations withpay or pay for time lost through illness.With the exception of Bulinand Kirk, the relationship between these named individuals and other,production employees is that of coworker.Bulin and Kirk, both ofwhom have been employed by the Company for more than 15 years,can be described as leadmen, although they are not so designated onthe pay, roll.Part of their time is spent in transmitting instructionsfrom management to other employees in their respective departments,and in guiding the work of said employees.However, according touncontroverted testimony, Bulin and Kirk have no authority or dutyto make recommendations, regarding changes in status of employees.We are satisfied, by all the evidence, that none of the eight individuals'named by the Union is a supervisory employee.All of them spendthe greater share of their time in manual production work and weshall therefore include them in the unit as production employees.Truck drivers.The. Union seeks to exclude truck drivers from theunit.However; the record fails to show that such a category actuallyexists.It appears that one employee, Suttenberg, working in theshipping and receiving department, spends part of his time makingdeliveries in the Company's only truck.A general maintenance em-ployee, Charles Mannkoff, also' makes occasional use of the truck inthe performance of his various maintenance duties. It is clear, how-ever, that the use of the truck by these employees is only incidental totheir regular duties, and that they are regarded as part of the produc-tion and maintenance staff.Accordingly, we shall include them, inthe unit.111Since the two plants involved herein are geographically proximateand are closely integrated in function, with frequent interchange ofemployees and material, we find, in accordance with the agreement ofthe parties, that they appropriately constitute a single unit for thepurposes of collective bargaining.,4At, the hearing,Burns is employed by the Company.This testimony was not contradicted by the Union,nor does the name appear on the Company'spay roll, in evidence., HENRY MOSS & COMPANY601We find that all production and maintenance employees,at the 53rdand 58th Street plants of the Company in Brooklyn, New York, includ-ing employees in the shipping and receiving department, but excludingclerical employees and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section,9 (b) of the,Act.V.THE DETERMINATION OF REPRESENTATIVESWe .shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Henry Moss &Company, Brooklyn, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Dii ection, under the-direction and supervision' of theRegional Director for the Second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who were,employed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tionalMetalEngraversUnion, for the purposes of collectivebargaining.